76 F.3d 392
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Charles A. FIELDS, Petitioner--Appellant,v.Ron CHAMPION and Attorney General of the State of Oklahoma,Respondents--Appellees.
No. 95-5157.
United States Court of Appeals, Tenth Circuit.
Jan. 10, 1996.

Before ANDERSON, BARRETT and LOGAN, Circuit Judges.
ORDER AND JUDGMENT*
ANDERSON, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   This cause is therefore ordered submitted without oral argument.


2
Charles A. Fields, proceeding pro se, appeals from the denial of his 28 U.S.C. § 2254 habeas petition, and the denial of his motion for a certificate of probable cause.   We have carefully reviewed the record in this case, and we GRANT the certificate of probable cause and AFFIRM the denial of Mr. Fields' habeas petition for substantially the reasons set forth in the district court's order.  See also United States v. Richards, 5 F.3d 1369, 1371 (10th Cir.1993).   The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3